Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 8, 21 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. Patent Pub. No. 2015/0243730) of record, in view of Nasu (U.S. Patent Pub. No. 2002/0179947).
	Regarding Claim 1
	FIG. 2 of Cheng discloses a metal-insulator-metal (MIM) capacitor, comprising: a bottom electrode (202a) overlying a substrate (102); a capacitor dielectric layer (204) overlying the bottom electrode; and a top electrode (202b) overlying the capacitor dielectric layer, wherein the top electrode includes a first top electrode layer (106b), a second top electrode layer (110b), and a diffusion barrier layer (108b) disposed between the first and second top electrode layers [0019], wherein the first and second top electrode layers each comprise a first material in which a majority of grains are columnar grains, wherein the diffusion barrier laver comprises a second material, wherein the first top electrode laver comprises a plurality of first grain boundaries continuously extending from a bottom surface of the top electrode in a first direction towards a top surface of the top electrode, wherein the second grain boundaries directly overlie the first grain boundaries. 
Cheng fails to explicitly disclose “the diffusion barrier laver comprises a second material in which a majority of grains are equiaxed grains”; “the diffusion barrier layer comprises a plurality of second grain boundaries vertically stacked over one another and continuously extending in a second direction that is approximately perpendicular to the first direction”.
	FIG. 2 of Nasu discloses a similar diffusion barrier layer, wherein the diffusion barrier layer (16b) comprises a second material in which a majority of grains are 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Nasu. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving oxygen barrier property (Para. 9 of Nasu).

	Regarding Claim 2
	FIG. 2 of Cheng discloses the first and second top electrode layers and the diffusion barrier layer each comprise a metal nitride [0016].
	
	Regarding Claim 5
	FIG. 2 of Cheng discloses the first material and the second material comprise titanium nitride [0016].
	
	Regarding Claim 8
	FIG. 7 of Nasu discloses the plurality of second grain boundaries are arranged in parallel with one another and continuously extend from a first sidewall of the diffusion barrier layer to a second sidewall of the diffusion barrier layer.
	
	Regarding Claim 21

Cheng fails to explicitly disclose “a second material having second grain sizes that are smaller than the first grain sizes”; “a majority of grains in the second material are non-columnar grains” and “the diffusion barrier layer comprises a plurality of rows of non-columnar grains vertically stacked on top of one another, wherein the plurality of rows of non-columnar grains continuously laterally extend between the outer opposing sidewalls of the diffusion barrier layer”.
	FIG. 2 of Nasu discloses a similar diffusion barrier layer, wherein the diffusion barrier layer (16b) comprises a second material having second grain sizes that are smaller than the first grain sizes; a majority of grains in the second material are non-columnar grains; and the diffusion barrier layer comprises a plurality of rows of non-columnar grains vertically stacked on top of one another, wherein the plurality of rows 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Nasu. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving oxygen barrier property (Para. 9 of Nasu).

	Regarding Claim 25
	FIG. 2 of Nasu discloses the diffusion barrier layer has a partially crystalline structure.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Nasu, in view of Besling (U.S. Patent Pub. No. 2008/0251921) of record.
	Regarding Claim 3
	Cheng as modified by Nasu discloses Claim 1. 
Cheng as modified by Nasu fails to explicitly disclose “the metal nitride of the diffusion barrier layer is nitrogen rich”.
	FIG. 6 of Besling discloses a similar diffusion barrier layer, wherein the metal nitride of the diffusion barrier layer (11) is nitrogen rich [0041]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Besling. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving diffusion barrier properties (Para. 41 of Besling).

Claims 6 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Nasu, in view of Hirota (U.S. Patent Pub. No. 2012/0064689) of record.
	Regarding Claim 6
	Cheng as modified by Nasu discloses Claim 5, wherein the bottom electrode comprises titanium nitride [0016]. 
Cheng as modified by Nasu fails to explicitly disclose “the capacitor dielectric layer comprises a high k dielectric material”.
	FIG. 8 of Hirota discloses a similar MIM capacitor, wherein the capacitor dielectric layer (ZAZ) comprises a high k dielectric material [0104]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Hirota. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of preventing increase in leakage current (Para. 13 of Hirota).	

	Regarding Claim 10
	FIG. 8 of Hirota discloses the capacitor dielectric layer comprises a first zirconium oxide layer (105), a second zirconium oxide layer (107), and an aluminum oxide layer (106) disposed between the first and second zirconium oxide layers [0104]. 
		
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Nasu, in view of Moon (U.S. Patent Pub. No. 2007/0222071) of record.
	Regarding Claim 7

Cheng as modified by Nasu fails to explicitly disclose “a maximum thickness of the diffusion barrier layer is at least 10 times less than a maximum thickness of the first top electrode layer”.
	However, said thickness is related to the diffusion and electrical resistances. Therefore, it is considered to be a result effective variable.  The claim to a thickness therefore constitutes an optimization of ranges.  In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the thicknesses as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP § 2144.05. Furthermore, FIG. 8 of Moon discloses a similar diffusion barrier layer, wherein a maximum thickness of the diffusion barrier layer (310) is at least 10 times less than a maximum thickness of the first top electrode layer (314) (Claims 3 and 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Moon. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving diffusion barrier properties (Para. 41 of Moon).	

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Nasu, in view of Taki (U.S. Patent Pub. No. 2011/0058305) of record.
	Regarding Claim 9

Cheng as modified by Nasu fails to disclose “a thickness of the capacitor dielectric layer discretely increases from an outer sidewall of the bottom electrode to a sidewall of the top electrode”.
	FIG. 12 of Taki discloses a similar MIM capacitor, wherein a thickness of the capacitor dielectric layer (3) discretely increases from an outer sidewall of the bottom electrode (2) to a sidewall of the top electrode (4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Taki. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of enhancing the withstand voltage of the capacitor (Para. 5 of Taki).	

Claims 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Cheng’931 (U.S. Patent Pub. No. 2017/0330931) of record, in view of Trinh (U.S. Patent Pub. No. 2017/0141300). 
	Regarding Claim 11
	FIG. 2 of Cheng discloses an integrated chip (200), comprising: an interconnect structure overlying a substrate (102), wherein the interconnect structure comprises a conductive via (208) and a wire (206); a bottom electrode (202a) overlying at least one of the conductive wires; a capacitor dielectric layer (204) overlying the bottom electrode; a top electrode (202b) overlying the capacitor dielectric layer, wherein the top electrode comprises: a first top electrode layer; (106b) and a second top electrode layer (110b) overlying the first top electrode layer, wherein the first and second top electrode layers 
Cheng fails to disclose “the interconnect structure comprises an alternating stack of conductive vias and wires”; “a second ratio of nitrogen atoms to metal atoms greater than the first ratio, and wherein the first ratio is about 1:1”.
	FIG. 1 of Cheng’931 discloses a similar MIM capacitor, wherein the interconnect structure comprises an alternating stack of conductive vias (120) and wires (M1-M5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Cheng’931. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of forming a BEOL interconnection structure (Para. 17 of Cheng’931).	
Cheng as modified by Cheng’931 fails to explicitly disclose “a second ratio of nitrogen atoms to metal atoms greater than the first ratio, and wherein the first ratio is about 1:1”.
	FIG. 15 of Trinh discloses a similar integrated chip, comprising a bottom electrode (312); a capacitor dielectric layer (308); a top electrode (304); and a diffusion barrier layer (310) disposed between the first and second top electrode layers; wherein the first and second top electrode layers comprise a metal nitride [0036, 0057] with a 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Trinh. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of improving performance and reliability (Para. 4 of Trinh).	

	Regarding Claim 13
	Trinh discloses the second ratio is about 1.0x:1, where x is within a range of about 2 to 5 [0036].

Claims 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Cheng’931 and Trinh, in view of Kageyama (U.S. Patent Pub. No. 2012/0199946) of record.
	Regarding Claim 14
	Cheng as modified by Cheng’931 and Trinh discloses Claim 11. 
Cheng as modified by Cheng’931 and Trinh fails to disclose “a middle electrode overlying the capacitor dielectric layer; and an upper capacitor dielectric layer disposed between the top electrode and the middle electrode”.
	FIG. 6 of Kageyama discloses a similar integrated chip, comprising: a middle electrode (40) overlying the capacitor dielectric layer (6); and an upper capacitor dielectric layer (41) disposed between the top electrode (42) and the middle electrode. 


	Regarding Claim 15
	Modified Cheng discloses the middle electrode comprises a first middle electrode layer, a second middle electrode layer, and a middle electrode diffusion barrier layer disposed between the first and second middle electrode layers, and wherein the first and second middle electrode layers respectively comprise the metal nitride with the first ratio and the middle electrode diffusion barrier layer comprises the metal nitride with the second ratio.

	Regarding Claim 16
	FIG. 6 of Kageyama discloses the top electrode (42) includes a first lateral segment overlying a top surface of the middle electrode (40) and a second lateral segment vertically offset the first lateral segment, wherein a bottom surface of the first lateral segment extends along the top surface of the middle electrode and a bottom surface of the second lateral segment is disposed below the top surface of the middle electrode.

Claims 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Cheng’931 and Trinh, in view of Chen (U.S. Patent Pub. No. 2018/0308635) of record.
Regarding Claim 14
	Cheng as modified by Cheng’931 and Trinh discloses Claim 11. 
Cheng as modified by Cheng’931 and Trinh fails to disclose “a middle electrode overlying the capacitor dielectric layer; and an upper capacitor dielectric layer disposed between the top electrode and the middle electrode”.
	FIG. 1 of Chen discloses a similar integrated chip, comprising: a middle electrode (15) overlying the capacitor dielectric layer (14); and an upper capacitor dielectric layer (17) disposed between the top electrode (19) and the middle electrode. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Chen. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of increasing the capacitance density (Para. 4 of Chen).	

	Regarding Claim 15
	Modified Cheng discloses the middle electrode comprises a first middle electrode layer, a second middle electrode layer, and a middle electrode diffusion barrier layer disposed between the first and second middle electrode layers, and wherein the first and second middle electrode layers respectively comprise the metal nitride with the first ratio and the middle electrode diffusion barrier layer comprises the metal nitride with the second ratio.

	Regarding Claim 16
.

Claims 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Nasu, in view of Kageyama.
	Regarding Claim 22
	Cheng as modified by Nasu discloses Claim 21. 
Cheng as modified by Nasu fails to disclose “the capacitor dielectric layer comprises a first pair of opposing sidewalls overlying a second pair of opposing sidewalls, wherein a distance between the first pair of opposing sidewalls is less than a distance between the second pair of opposing sidewalls”.
	FIG. 6 of Kageyama discloses a similar integrated chip, wherein the capacitor dielectric layer (6) comprises a first pair of opposing sidewalls overlying a second pair of opposing sidewalls, wherein a distance between the first pair of opposing sidewalls is less than a distance between the second pair of opposing sidewalls. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Kageyama. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of reducing chip size (Para. 4 of Kageyama).	

	Regarding Claim 23
	Modified Cheng discloses the outer sidewalls of the diffusion barrier layer are aligned with the first pair of opposing sidewalls.

	Regarding Claim 24
	FIG. 6 of Kageyama discloses a conductive via (10) overlying the bottom electrode (5), wherein the conductive via is laterally offset from the outer sidewalls of the top electrode (42) by a non-zero distance, and wherein the conductive via extends through the capacitor dielectric layer (6) to contact a top surface of the bottom electrode (5). FIG. 2 of Cheng discloses the top electrode comprises a first top electrode layer (106b), a second top electrode layer (110b), and a diffusion barrier layer (108b) disposed between the first and second top electrode layers, wherein outer sidewalls of the first top electrode layer, outer sidewalls of the diffusion barrier layer, and outer sidewalls of the second top electrode layer are respectively aligned with one another. Therefore, modified Cheng discloses claimed limitations.
		
Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Nasu, in view of Obara (U.S. Patent Pub. No. 2007/0046142) of record.
	Regarding Claim 26
	Cheng as modified by Nasu discloses Claim 21. 
Cheng as modified by Nasu fails to disclose “a top surface of the first top electrode layer is non-planar and comprises a plurality of recesses, wherein a bottom 
	FIG. 5 of Obara discloses a similar integrated chip, wherein a top surface of the first top electrode layer (5) is non-planar and comprises a plurality of recesses, wherein a bottom surface of the diffusion barrier layer (4) is non-planar and comprises a plurality of protrusions that contact the plurality of recesses. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cheng, as taught by Obara. The ordinary artisan would have been motivated to modify Cheng in the above manner for the purpose of absorbing film stress (Para. 87 of Obara).	

Response to Arguments
Applicant’s arguments with respect to Claims 1, 11 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892